In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-14-00187-CV


             IN THE INTEREST OF J.B., J.B., S.B., AND A.R.B., CHILDREN

                           On Appeal from the 242nd District Court
                                    Castro County, Texas
              Trial Court No. B9583-1304, Honorable Edward Lee Self, Presiding

                                     November 6, 2014

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellants, the father and the mother, appeal the termination of their parental

rights to their children, J.B., J.B., S.B. and A.R.B.1 For the reasons that follow, we will

reverse and remand that portion of the order terminating the mother’s parental rights

and will otherwise affirm the trial court’s order.


                                         Background


       In April 2013, the Texas Department of Family and Protective Services filed an

original petition for protection of a child, for conservatorship, and for termination in a suit

       1
         Throughout this opinion we identify the children by initials as required by
appellate rule 9.8(b)(1)(A). See TEX. R. APP. P. 9.8(a),(b)(1)(A).
affecting the parent-child relationship. The pleading named J.B., J.B., and S.B. as the

children involved in the suit and identified the father and the mother as respondents. It

alleged reasonable efforts would be made to eliminate the need for removal of the

children and to enable their return to the father and the mother. If reunification of the

children and their parents could not be safely accomplished, the Department requested

appointment of a third-party permanent sole managing conservator. If reunification with

either parent could not be achieved, the Department requested termination of that

parent’s parental rights. Concerning court-appointed legal representation for the father

and the mother, the pleading stated:


      If a parent responds in opposition to the suit affecting their parent-child
      relationship and appears without attorney, the Department requests that
      the Court determine whether the parent is indigent. If the Court
      determines that the parent is indigent, the appointment of an attorney ad
      litem to represent the interests of that parent is required by § 107.013,
      Texas Family Code. . . .

      The trial court conducted an adversary hearing in May 2013. The order deferred

consideration of a court-appointed attorney for the father and the mother since neither

had “appeared in opposition to this suit” or established indigency. The order named the

Department temporary managing conservator for the three children. The father and the

mother were ordered to submit for psychological evaluation and participate in

counseling, parenting classes, and a program of drug and alcohol assessment and

testing. The three children were placed with their maternal grandmother.


      A family service plan evaluation, filed June 3, 2013, expressed the Department’s

permanency goal of family reunification by May 13, 2014. An evaluation filed October

24, 2013, stated the permanency goal for each of the children was “Alt Family:


                                            2
Relative/Fictive Kin, Adoption.” The same permanency goal for each child was stated in

an evaluation filed March 11, 2014. The “target date” for achieving the goal was May 1,

2014.


        According to an order signed June 27, 2013, the father and the mother appeared

without counsel at a status hearing. The docket sheet indicates the mother testified.

The order states the goal of the Department’s service plans was to return the children to

their parents.


        A fourth child, A.R.B., was born to the parents on August 20, 2013. At the time of

birth the mother and the infant each tested positive for methamphetamines and

amphetamines. The Department initiated a separate suit on behalf of A.R.B. by filing a

petition for protection, conservatorship, and termination. A.R.B. was removed from the

father and the mother and placed with his paternal great aunt. In September 2013, the

court ordered the suit concerning A.R.B. consolidated into the existing suit concerning

the other three siblings.


        A status hearing and permanency hearing were conducted during October 2013.

The resulting orders state the mother appeared and announced ready. A corresponding

docket sheet entry indicates the mother appeared pro se at the hearings.


        A December 2013 permanency plan and progress report to the trial court inter

alia stated the permanency plan was “relative adoption” with the concurrent goal of

“relative conservatorship.” Elsewhere the document stated should the father and the

mother “not work any services and fail to completely eliminate the Department’s

concerns and reasons for removal, the Department will seek termination of their


                                             3
parental rights . . . .” It was further stated that the trial court did not approve the goal of

reunification at the October 2013 permanency hearing.


       The court conducted a permanency hearing on January 9, 2014. According to

the docket sheet entry for the hearing, the father and the mother appeared pro se. The

court found the parents had not demonstrated adequate and appropriate compliance

with the service plan. The permanency hearing order of that day set May 19, 2014, as

the dismissal date pursuant to Family Code section 263.306(13). The order set the

case for trial on May 1, 2014.


       On April 11, 2014, the Department filed an amended petition for protection,

conservatorship, and termination of the four children. The instrument reiterated the

previous pleading’s allegations regarding possible reunification, third-party permanent

sole managing conservatorship, and termination. It also included the notice concerning

mandatory appointment of an attorney at litem for the father and the mother under

section 107.013.


       On the morning of May 1, the trial court convened a hearing. The mother was

not present. Early in the proceedings the Department revealed that the mother was

incarcerated in the Castro County jail.2       The caseworker thought the mother was

detained for non-payment of “court fines.” The father later testified his wife was held on




       2
         By her appellate brief, the mother asks that we take judicial notice of the fact
that the Castro County jail and the courtroom where the May 1 hearings were underway
are in the same building. While we decline the invitation to exercise judicial notice, we
note also that in its brief the Department does not challenge the accuracy of the fact
asserted. TEX. R. APP. P. 38.1(g).

                                               4
a charge of theft by check. Neither the court nor a party sought the mother’s personal

appearance or appearance by another means.


      The father appeared at the hearing with retained counsel. In an oral motion for

continuance, his attorney stated she was retained the previous afternoon and did not file

an answer because she did not have the cause number. Asked why her client delayed

retaining her, counsel responded, “I believe it was a money issue from what I’ve

understood from the client.” The trial court decided to proceed with a permanency

hearing and carry the motion for continuance to the conclusion of the hearing.


      The sole witness for the permanency hearing was the Department’s assigned

caseworker.   According    to   the   caseworker,   the   father   tested   positive   for

methamphetamines on January 28, 2014. The Mother’s test result was inconclusive but

she admitted using methamphetamines.           The caseworker added both parents

acknowledged in writing using methamphetamine at a time around February 10. The

mother checked herself into a drug rehabilitation facility in Abilene on April 3 and

completed the program on April 30. Since the January permanency hearing, the father

participated in counseling but performed no other services. He did not enroll in an

inpatient substance abuse treatment program for fear of losing the job he obtained in

December 2013. The previous week the father provided a urine screen and hair strand

analysis for drugs. According to the caseworker, the urinalysis was negative and the

hair strand test results were not yet available.    At the conclusion of evidence, the

father’s counsel orally renewed the request for a continuance. The court denied the

continuance and immediately convened the final hearing.



                                           5
       The Department’s first witness was the family-based safety services (FBSS)

worker on the case. Intake was January 2013 after the Department had a report of

substance abuse by the father and the mother. A plan of services was developed for

the family. By April 2013, inpatient substance abuse treatment for the father and the

mother was recommended. The mother used methamphetamines while pregnant with

A.R.B., and as noted she and the baby tested positive at birth.


       A Department special investigator and the caseworker also testified during the

final hearing, both telling the court of the parents’ drug use. The caseworker indicated

the couple completed some of the services ordered but continued using drugs

throughout the case. She agreed that as recently as February 2014 the father and the

mother admitted methamphetamine use.


       The father testified he had believed the children would be returned after

completion of inpatient treatment. When this did not occur, he said, he grew depressed

and relapsed. After rehab he secured housing but it lacked utilities. At that time he lost

his car and “came back [from rehab] with nothing.”           At the time of trial, the father

testified he had no car. When asked about his [later] drug use the father replied, “I

didn’t have any money.” As for why the mother was incarcerated on the morning of trial

the father stated, “I’m worried financial [sic] right now. I’m trying to pay off a lot of things

right now, probation, attorneys.”     He indicated he had not yet “bail[ed] her out” for

financial reasons but would do so as soon as he was paid.


       At the conclusion of the hearing, the trial court orally rendered judgment

terminating the parental rights of the father and the mother. According to the written



                                               6
order signed May 5, the mother, “although duly and properly notified, did not appear and

wholly made default,” and the father, appearing in person and by attorney of record,

“announced ready.” The order states the court found the father and the mother each

violated subsections (D), (E), (O), (P) of Family Code section 161.001(1) and

termination of parental rights was in the best interest of J.B, J.B., and S.B. As for

A.R.B., the order states the court found both parents violated subsections (D),(E), and

(P) and termination was in the child’s best interest.


       The father and the mother filed notices of appeal.3 On a finding of indigence,

appellate counsel was appointed for each.


                                          Analysis


The Mother’s Issues


       Failure to Appoint Counsel


       In her first issue, the mother argues the trial court denied her statutory and

constitutional protections by not appointing counsel for her at trial.


       In In re J.M., this court reversed a judgment terminating a mother’s parental

rights when the trial court proceeded to trial without inquiring whether she desired to

proceed without benefit of counsel. 361 S.W.3d 734, 739 (Tex. App.—Amarillo 2012,

no pet.); see In re A.V.M., No. 13-12-0684-CV, 2013 Tex. App. LEXIS 5788 (Tex.App.—

Corpus Christi–Edinburg May 9, 2013, pet. denied) (holding, on facts presented, “[a]t



       3
         Neither the father nor the mother challenge the sufficiency of the evidence
supporting the court’s best interest and predicate ground findings.

                                              7
the very least, the trial court should have made an inquiry with respect to [parent’s]

financial status and informed or advised him of his right to counsel”).


       For suits filed on or after September 1, 2013, in which a child is taken into

possession by the Department, the Legislature has mandated that trial courts inform a

parent not represented by counsel that the parent has the right to be represented by an

attorney, and that if the parent is indigent and appears in opposition to the suit, the

parent has the right to a court-appointed attorney. TEX. FAM. CODE ANN. § 262.201

(West 2014) (requiring such admonitions before commencement of full adversary

hearing; also providing for completion and filing of affidavit of indigence; evidence on

indigence and postponements of adversary hearing).


       Our supreme court reversed a judgment terminating the parental rights of both

parents in its recent opinion in In re K.M.L., ___ S.W.3d ___, 2014 Tex. LEXIS 765, 57
Tex. Sup. Ct. J. 1357 (Aug. 29, 2014). The court reversed the judgment as to the

father’s parental rights because he did not receive notice of the trial setting and did not

waive notice by appearing at the trial under subpoena. Id. at *2, 44. In her concurring

opinion, joined by another member of the court, Justice Lehrmann addressed the trial

court’s failure to appoint counsel for the father or admonish him of his right to counsel,

issues not reached by the court’s opinion.         Recognizing that the 2013 statutory

amendment expressly requiring admonition of parents in state-initiated termination

cases of their right to appointed counsel if indigent was not applicable to the case, the

concurring justices nonetheless would have reversed the trial court’s judgment because

he was never informed of his right to counsel “or how to exercise it.”          Id. at *53

(Lehrmann, J., concurring).     In the course of its discussion the concurring opinion

                                             8
quoted this court’s J.M. opinion, in which we noted “[t]he record is devoid of any

indication that [the parent] knew of [her] rights to claim indigency and request counsel.”

Id. at *51 (quoting J.M., 361 S.W.3d at 738).


       The Department argues against application in this case of our holding in J.M.,

contending the cases are distinguishable.         It asserts nothing in the present record

demonstrates the trial court was on notice of the mother’s indigency prior to the

beginning of the final hearing. We disagree with the assertion, for several reasons.

First, we said in J.M. that the trial court was aware of the unresolved issue of the

parent’s indigency because its order following the initial adversary hearing contained

language deferring its finding regarding appointment of an attorney ad litem for the

parent. 361 S.W.3d at 738. The same is true here.


       Second, the additional evidence of indigence we cited in J.M. came from matters

introduced at trial. 361 S.W.3d at 736 (Department’s exhibit 65); id. at 738 (testimony

regarding Lone Star Card). Here, the father’s testimony was replete with references to

the couple’s financial difficulties, including the lack of a car. He testified his wife was in

jail on theft by check charges, and that he would “bail her out” when he was next paid.

Written pre-trial reports to the court also show the couple lived with the mother’s

grandmother and then the father’s sister until the father began work for a feedlot near

Dimmitt which provided them housing.         Until that time, the record also consistently

reflects both the father and the mother were unemployed.




                                              9
      The Department contends the evidence of the parents’ drug use during the

pendency of the case indicates they were not indigent. We disagree, and find the

contention no more than speculation.


      The Department also argues the mother never responded in opposition to

termination of her parental rights, unlike the parent in J.M., who was brought from jail to

appear at the termination hearing. 361 S.W.3d at 735.        But the evidence before the

court was unmistakable that the mother, like the father, opposed termination of their

parental rights. His testimony made her desires clear, and we think on this record her

opposition to termination never was in question.4 See J.M., 361 S.W.3d at 738 (no

“magic words” required to respond in opposition to termination).


      We find the Department’s argument regarding the mother’s opposition to

termination particularly harsh in view of the procedure employed at trial with regard to

the mother. The Department advised the court at the outset of the proceeding that the

mother was “in jail here in Dimmitt” after having been “discharged for completing”

inpatient treatment in Abilene only the day before. Particularly given the apparent ease

of doing so, what we said in J.M. is equally applicable here, “In consideration of the

recognized constitutional dimensions of the parent-child relationship, we see no reason

why the trial court should not make an inquiry into whether [the mother] desired to

proceed without benefit of counsel.” 361 S.W.3d at 739.



      4
         At what point in time the focus of the litigation became termination is not fully
clear. By October 2013, the Department’s permanency goal had shifted to adoption.
But as noted the Department’s live petition, filed within thirty days of trial, alleged
reunification as a Department objective.


                                            10
      The mother’s first issue is sustained.     Because our disposition of this issue

requires remand and a new trial as to the mother and as the mother’s second issue

seeks no greater relief than a new trial, discussion of her second issue is unnecessary

to our disposition. See TEX. R. APP. P. 47.1.


The Father’s Issues


      Failure to Appoint Counsel


      In his first issue, the father argues the trial court erred by failing to appoint

counsel for him at some unspecified stage of the proceedings. As noted, the father

appeared for the May 1 hearings represented by retained counsel. Even assuming the

trial court abused its discretion by not previously appointing counsel for the father, we

are not shown any resulting harm to the father that probably caused the rendition of an

improper judgment. TEX. R. APP. P. 44.1(a)(1). His first issue is overruled.


      Ineffective Assistance of Retained Counsel


      By his second issue the father argues his attorney rendered ineffective

assistance by, among other failures, failing properly to seek a continuance of the final

hearing. In a footnote in its brief, the Department questions whether the father may

assert his retained attorney rendered ineffective assistance.


      Our supreme court has found the statutory right to counsel for indigent parents5

“embodies the right to effective counsel.” In re B.G., 317 S.W.3d 250, 253-54 (Tex.



      5
       TEX. FAM. CODE ANN. § 107.103(a) (West 2014) (When a governmental entity
seeks termination of the parent-child relationship, the trial court shall appoint an

                                           11
2010); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003). If court-appointed counsel in a

parental-rights termination case is ineffective, the parent may challenge an order of

termination on the ground of ineffective assistance. In re M.S., 115 S.W.3d at 544. But

the court has not extended the rule to cases involving the purported ineffectiveness of

retained counsel, and we will not so extend it in this case. See In re V.G., No. 04-08-

00522-CV, 2009 Tex. App. LEXIS 6929, at *35-36 (Tex. App.—San Antonio Aug. 31,

2009, no pet.) (mem. op.) (citing Martin v. Martin, No. 04-04-00828-CV, 2005 Tex. App.

LEXIS 10731, at *3-4 (Tex. App.—San Antonio Jul. 6, 2005, no pet.) (mem. op.))

(concluding an ineffective assistance of counsel claim does not exist in termination

cases when counsel in retained); Maki v. Anderson, No. 02-12-00513-CV, 2013 Tex.

App. LEXIS 10353, at *17 (Tex. App.—Fort Worth Aug. 15, 2013, pet. denied), cert.

denied, 190 L. Ed. 2d 67, 2014 U.S. LEXIS 6236, 83 U.S.L.W. 3186 (U.S., Oct. 6, 2014)

(same in protective order case). The father’s second issue is overruled.


                                      Conclusion


      We reverse and remand the portion of the trial court’s order pertaining to the

mother for further proceedings consistent with this opinion. TEX. R. APP. P. 43.2(d).

Any new trial of the Department’s case against the mother must commence within 180

days of the date our mandate issues. TEX. R. APP. P. 28.4(c).




___________________
attorney ad litem to represent the interests of an indigent parent of the child who
responds in opposition to the termination).

                                           12
      We affirm the trial court’s order as it pertains to the father. TEX. R. APP. P.

43.2(a).




                                              James T. Campbell
                                                 Justice




                                         13